Application to dissolve, or modify, injunction. The bill was filed to restrain the defendant from using the surplus waters of the Seneca river on the south side of the upper level at Seneca Falls, to the injury of complainants mills. The chancellor decided that where a party claims title to property under a recent conveyance from the defendant himself he is not obliged to bring a suit at law against the grantor for disturbing him in his possession, in violation of the express provisions of this grant, before applying to this court for relief. That it is only where the right of a complainant to the ilege claimed admits of doubt that this court requires him to establish his right at law previous to the granting of an injunction.
*44Order directing' injunction to be modified, so as to leave the defendant in the full enjoyment of his rateable proportion of the water power, and that it be retained until the coming in of the answer, so far as it restrains the defcndantfrom using the water power, or suffering it to run to waste, to the prejudice of the complainant’s right. No costs to either party, as against the other, upon this application.